UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4843


UNITED STATES OF AMERICA,

                Plaintiff - Appellant,

          v.

MISTY DAWN EVANS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:08-cr-00272-1)


Submitted:   March 28, 2013                 Decided:   April 9, 2013


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.     R. Booth
Goodwin II, United States Attorney, Meredith George Thomas,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Misty Dawn Evans was sentenced to twenty-four months

in prison following the revocation of her supervised release.

She appeals, arguing that her sentence is plainly unreasonable

because it is greater than necessary to serve the purposes of

supervised release.      We affirm.

              The district court has broad discretion in selecting

the sentence to impose upon revoking a defendant’s supervised

release.      United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).        This   court   will   affirm    a     sentence     imposed   after

revocation of supervised release if it is within the governing

statutory range and not plainly unreasonable.               United States v.

Crudup, 461 F.3d 433, 437–40 (4th Cir. 2006).                  “When reviewing

whether a revocation sentence is plainly unreasonable, we must

first determine whether it is unreasonable at all.”                     Thompson,

595 F.3d at 546.

              A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

Seven of the Sentencing Guidelines and the applicable 18 U.S.C.

§   3553(a)    (2006)   factors,    Crudup,   461    F.3d   at   440,    and   has

adequately explained the sentence chosen.             Thompson, 595 F.3d at

547.     A sentence is substantively reasonable if the district

court states “a proper basis” for its imposition of a sentence

up to the statutory maximum.            Crudup, 461 F.3d at 440.               If,

                                       2
after considering the above, we decide that the sentence is not

unreasonable, we will affirm.         Id. at 439.     Only if this court

finds the sentence unreasonable must it decide whether it is

“plainly” so.     Id. at 439

           With these principles in mind, we have reviewed the

record and the parties’ briefs and find no error.             We therefore

conclude that Evans’ twenty-four-month sentence is not plainly

unreasonable and, accordingly, affirm the revocation judgment.

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3